SUPPLEMENT DATED MAY 1, 2007 TO PROSPECTUS DATED MAY 1, 2000 FOR DEFERRED VARIABLE ANNUITY CONTRACTS ISSUED BY NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY THROUGH ITS NATIONWIDE VA SEPARATE ACCOUNT-A This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following underlying mutual funds changed its name: Old Fund Name New Fund Name Gartmore Variable Insurance Trust (GVIT) Nationwide Variable Insurance Trust (NVIT) Gartmore GVIT Government Bond Fund-Class I Nationwide NVIT Government Bond Fund-Class I Gartmore GVIT Growth Fund-Class I Nationwide NVIT Growth Fund-Class I Gartmore GVIT Money Market Fund-Class I Nationwide NVIT Money Market Fund-Class I Gartmore GVIT Nationwide Fund-Class I NVIT Nationwide Fund-Class I
